Filed 3/25/16 In re Gomez CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re JORGE A. GOMEZ,                                                No. A142470
         on Habeas Corpus.
                                                                     (Del Norte County Super. Ct.
                                                                      No. 145020)


         We determine herein whether “some evidence” supports the disciplinary ruling by
Pelican Bay State Prison (PBSP) authorities that inmate Jorge A. Gomez engaged in
“behavior which might lead to violence or disorder, or otherwise endangers facility,
outside community or another person” in violation of section 3005(a) of title 15 of the
California Code of Regulations.1
         Gomez was found to have refused nine consecutive meals over a three-day period
coincident with a larger hunger strike and work stoppage by state prison inmates
protesting our state prisons’ solitary confinement practices. The PBSP authorities ruled
that Gomez, by his refusal, had violated section 3005(a) and assessed him 90 days of
conduct credits. In his petition for a writ of habeas corpus, Gomez contends, among
other things, that there is not sufficient evidence to support this disciplinary ruling. We
agree. We grant his petition on this ground and order that this PBSP disciplinary ruling
be reversed, Gomez’s 90 days of conduct credits be restored and all references to his
disciplinary charge be expunged from his central file.


         1
         All further code references are to title 15 of the California Code of Regulations,
unless otherwise specified.


                                                             1
                                     BACKGROUND
       Gomez was placed in PBSP in 2000 as a violent felon. In 2003, he was relocated
to PBSP’s Security Housing Unit (SHU). He resided there in solitary confinement for
more than a decade,2 one of many California prisoners who have been housed in solitary
confinement, including indefinitely, based on findings of gang affiliation.
                                             I.
                            The Initial Rules Violation Report
       PBSP authorities disciplined Gomez for refusing nine consecutive meals during
three days, from July 8, 2013, to July 10, 2013, coincident to a hunger strike and work
stoppage by California state prison inmates who were protesting our state prisons’
solitary confinement practices.3 This disciplinary process began on July 16, 2013, when
Sergeant R. Navarro prepared a “Rules Violation Report,” also known as a “CDC 115,”
charging Gomez with violating section 3005(d)(3), which states: “Inmates shall not
participate in a riot, rout, or unlawful assembly.” The next day, Gomez’s refusal was
classified as a “serious” rules violation, a Division “D” offense.



       2
           Gomez states that he was relocated to High Desert State Prison in May 2015.
       3
         Such practices have come under increasing scrutiny by legal scholars in recent
years. (See, e.g., Bennion, Banning the Bing: Why Extreme Solitary Confinement Is
Cruel and Far Too Usual Punishment (2015) 90 Ind. L.J. 741; Shaiq, More Restrictive
Than Necessary: A Policy Review of Secure Housing Units (2013) 10 Hastings Race &
Poverty L.J. 327.) United States Supreme Court Justice Anthony Kennedy wrote last
year: “Of course, prison officials must have discretion to decide that in some instances
temporary, solitary confinement is a useful or necessary means to impose discipline and
to protect prison employees and other inmates. But research still confirms what this
Court suggested over a century ago: Years on end of near-total isolation exact a terrible
price. See, e.g., Grassian, Psychiatric Effects of Solitary Confinement, 22 Wash. U. J. L.
& Pol’y 325 (2006) (common side-effects of solitary confinement include anxiety, panic,
withdrawal, hallucinations, self-mutilation, and suicidal thoughts and behaviors). . . . [¶]
Over 150 years ago, Dostoyevsky wrote, ‘The degree of civilization in a society can be
judged by entering its prisons.’ The Yale Book of Quotations 210 (F. Shapiro ed. 2006).
There is truth to this in our own time.” (Davis v. Ayala (2015) __U.S.__ [135 S.Ct. 2187,
2210] (conc. opn. of Kennedy, J.).)


                                              2
       In his CDC 115, Sergeant Navarro reported that Gomez’s refusal amounted to
“Willfully Delaying Peace Officer (Participation in a Mass Hunger Strike).” Sergeant
Navarro further reported that he discovered Gomez’s violation on July 10, 2013, when he
reviewed Gomez’s CDC 114-A Detention/Segregation Record (CDC 114-A) and found
that Gomez had missed nine consecutive meals as of that date. Sergeant Navarro
continued: “Pursuant to Operational Procedure (OP) 228 an inmate that misses nine (9)
consecutive state issued meals is considered to be on a hunger strike. This refusal
coincided with a planned, statewide hunger strike/work stoppage/mass disturbance
organized by the inmates housed in the SHU at PBSP. GOMEZ’s willful and deliberate
behavior has caused delays in the custody operations and additional workload for custody
and medical staff by the increase in escorts and the monitoring of inmates suspected of
participating in this hunger strike. With these additional requirements, staff members
have been delayed in the performance of their normal duties. Furthermore, GOMEZ’s
actions by willfully participating in the hunger strike, have contributed to significant
disruptions of the normal operation of this Institution. The disruptions are noted by
having delayed or canceled inmate services, such as the Law Library, canteen, medical
appointments and yard. GOMEZ’s refusal to use the appropriate venues to voice his
grievance has resulted in a decrease in services for him and the inmates who have not
participated in this hunger strike/work stoppage/mass disturbance.”
       The record indicates that Sergeant Navarro attached to his CDC 115 a “CDC 114-
A” for Gomez for the period from July 8, 2013, through July 14, 2013. Exhibit G to
Gomez’s petition appears to be this CDC 114-A (although Gomez referred to it as a “List
of Staff Witnesses (Names)”). It is a one-page “inmate segregation record” of daily
activity for Gomez. It indicates that Gomez refused breakfast, lunch and dinner on
July 8, July 9 and July 10, as well as on July 11, resumed completing all of his meals on
July 12, and completed all of them on July 13 and July 14.4

       4
         Although Exhibit G indicates that Gomez also refused his three meals on July
11, Sergeant Navarro’s CDC 115 and the subsequent disciplinary ruling indicate Gomez
was disciplined for his refusal of nine consecutive meals from July 8 to July 10.

                                              3
                                             II.
                     Gomez’s Request for an Investigative Employee
       A week after Sergeant Navarro prepared the CDC 115, on July 23, 2013, Gomez
requested the assignment of an investigative employee to “separately investigate the
officials in C3, to see if inmate committed any crime.”5 His request was denied that same
day pursuant to section 3315(d)(1) of title 15 of the California Code of Regulations
without further explanation.6
                                            III.
                                The Disciplinary Hearing
       Four days later, on July 27, 2013, Gomez appeared at a disciplinary hearing
regarding Sergeant Navarro’s CDC 115 that was conducted by a senior hearing officer,
Correctional Lieutenant D. James. This senior hearing officer prepared a written
summary of the hearing.
       The summary states that Gomez acknowledged receipt of a copy of the CDC 115,
supplemental pages and the CDC 114-A before the hearing. The summary continues,
“These documents as well as the disciplinary charge of WILLFULLY DELAYING A
PEACE OFFICER (PARTICIPATION IN A MASS HUNGER STRIKE), was [sic]
reviewed with GOMEZ in the hearing. He stated that he understood and that he was
prepared to begin the hearing.” It further states that “[t]he disciplinary was served on the
inmate within 15 days of discovery and the hearing was held within 30 days of service.
The inmate received his copies of all documents in advance of this hearing. There are no


Therefore, we refer herein to Gomez’s refusal of nine consecutive meals. Our views
would not change, however, if the disciplinary ruling was based on Gomez’s refusal of
twelve consecutive meals from July 8 to July 11.
       5
        Both the “requested” and “waived” boxes on the form are marked on this CDC
115-A form, but respondent acknowledges that Gomez requested an investigative
employee.
       6
         Section 3315(d)(1), entitled “Investigative Employee,” contains subsections (A)
through (E), which state various details about the appointment and waiver of an
investigative employee.


                                             4
due process issues.” The hearing summary states Gomez was able to communicate
effectively with the senior hearing officer, demonstrated that he could read and
understand the CDC 115, waived presenting witnesses and did not present any testimony
himself in his own defense. Also, the summary states that the senior hearing officer
requested no witnesses, that there was no testimony presented and, in a section entitled
“Video and Photo Evidence,” that “[o]nly a photocopy of the CDC 114-A . . . was used
as evidence” in the hearing.
       The hearing summary contains a confusing articulation of the senior hearing
officer’s finding that Gomez committed a serious rules violation. It states in a section
entitled “Plea”: “Guilty,” with no further explanation. However, in a section entitled
“Finding,” the summary states, “Not Guilty of the California Code of Regulations (CCR),
Title 15, §3005(d)”—the only regulation Sergeant Navarro cited in the CDC 115 given to
Gomez before the hearing. (Italics added.) The hearing summary then states: “Guilty of
the equally included offense, CCR §3005(a), CONDUCT: Inmates and parolees shall
obey all laws, regulations, and local procedures, and refrain from behavior that might
lead to violence or disorder, or otherwise endangers the facility, outside community or
other person; specific act Delaying a P/O Participation in a Mass Hunger Strike,
(Division ‘D’ offense).” (Italics added.)
       The hearing summary states that three items provided evidentiary support for this
guilty finding. The first was Sergeant Navarro’s “testimony.” This can only be a
reference to Sergeant Navarro’s written statements in the CDC 115, however, since the
hearing summary indicates no one testified at the hearing. The hearing summary then
states that Sergeant Navarro “conducted a review of GOMEZ’S CDC 114-A Segregation
Record and documented that GOMEZ had refused nine consecutive meals, and that
GOMEZ’S refusal constituted a hunger strike which coincided with a planned statewide
hunger/strike/work stoppage which is a mass disturbance by inmates housed in the [PBSP
SHU]. Sergeant Navarro goes on to say that GOMEZ’S refusal to accept these meals was
a deliberate and willful act that resulted in delays in Custody operations and created



                                             5
additional workloads for Custody and Healthcare staff through the increased escorts and
monitoring of inmates suspected of participating.”
       The second item was the CDC 114-A. The senior hearing officer wrote that it
“reflects as of 07/10/13, GOMEZ refused nine consecutive meals. This document shows
that these meals were offered to GOMEZ by different staff and staff’s documentation of
GOMEZ’s refusal to accept these meals.”
       The third item was “[t]he defendants’ [sic] plea of guilty.”
       The senior hearing officer assessed Gomez 90 days of credits for a “Division D”
offense. He informed Gomez that these credits could be restored upon Gomez’s request
after a period of time had passed, but that Gomez would forfeit restoration if he were
“found guilty of any administrative or serious CDC-115.”
                                             IV.
                             Gomez’s Administrative Appeals
       Gomez appealed the senior hearing officer’s ruling. He argued the prison had
violated his constitutional right to freedom of speech by punishing him for “hunger
striking in a peaceful manner.” He also argued that his due process rights were violated
based on his own rendition of what occurred at the disciplinary hearing. Gomez
contended that he did not plead guilty, that “if anything I was guilty of not eating and
nothing else,” and that he did not waive his request for an investigative employee.
       PBSP Warden Barnes denied Gomez’s appeal in a written decision that cites large
portions of the senior hearing officer’s findings. Warden Barnes found that “[t]he [CDC
115] was a direct result of the inmate’s refusal to accept nine-consecutive [sic] state
issued meals, which indicated the inmate was participating in a mass statewide hunger
strike. As a result of the inmate’s willful and deliberate participation in this organized
mass disturbance, significant delays occurred in the daily operation of the institution.
Further, this action created an additional workload for custody and medical staff, as the
participating inmates were required to be escorted and/or monitored daily, until they
accepted a state issued meal.” Also, the senior hearing officer had “established in the
hearing all due process had been met.” Barnes concluded that the senior hearing officer’s


                                              6
“finding was reasonable and the inmate has failed to present sufficient evidence to
warrant a dismissal of the [CDC 115].”
       Gomez appealed again, based on his contention that his hunger strike was a
peaceful exercise of his freedom of speech. He insisted that he did not plead guilty and
that he was “guilty of not eating and nothing else.” He stated that he had wanted an
investigative employee in order to “ask questions to the C.O.s and see if they can say
anything about me (inmate) delaying and doing anything else besides not eating,” but that
the senior hearing officer denied him one, and that the senior hearing officer told him he
was “guilty of the ‘115’ since you weren’t eating.” The Office of Appeals of the
California Department of Corrections and Rehabilitation (CDCR) denied his appeal in a
November 2013 written decision. It found that the senior hearing officer had acted
within the scope of his authority by denying Gomez’s request for an investigative
employee and that Gomez “was provided appropriate due process.” It concluded the
finding of guilt was based “upon a preponderance of the evidence, . . . including the fact
that [Gomez] refused nine or more consecutive meals to demonstrate his intent to
participate in the planned demonstration.”
                                             V.
                                Gomez’s Habeas Petitions
       In January 2014, Gomez filed a habeas petition in Del Norte County Superior
Court challenging the disciplinary ruling and asking for the restoration of his conduct
credits. The court summarily denied Gomez’s petition.
       Gomez then filed a habeas petition in propria persona with this court. We ordered
the PBSP Warden to show cause why the relief requested in the petition should not be
granted and to focus in particular on Gomez’s First Amendment freedom of speech claim,
and further ordered that counsel be appointed for Gomez.
       Subsequently, PBSP Acting Warden Clark E. Ducart (respondent) filed a return
and a declaration from G.W. Olson, a captain of PBSP’s SHU Facility “C” since 2012
and a long-time PBSP employee. Olson stated that the SHU “is used to segregate prison
gang affiliates to disrupt gang communications and prevent gang activity,” and “has


                                             7
proven to be an effective tool for interdicting gang activity.” He continued, “The 2013
mass inmate hunger strike was initiated by high-ranking prison gang leaders housed in
Pelican Bay’s SHU, who ordered all California prisoners . . . to simultaneously refuse
food and refuse to work to disrupt CDCR operations throughout the state.” It “was a
coordinated effort by prison gangs to loosen prison restrictions so that more gang
affiliates could be returned to the prison system’s general population where they can
more easily facilitate prison gang business, including but not limited to drug-dealing,
extortion, and violence. Prison gang affiliates and other inmates were coerced into
participating in the hunger strike and work stoppage under threat of violent retribution by
the gangs.”
       Olson further stated that the “CDCR has routinely issued . . . 115s[] to inmates
who participate in mass disturbances, including hunger strikes and work stoppages.” In
September 2011, the CDCR warned inmates that mass disruptions would result in
disciplinary actions and encouraged them to utilize the administrative appeals process to
air their grievances. “A mass hunger strike,” Olson continued, “is disruptive to normal
prison operations because the physical and mental health of inmates on a hunger strike
must be monitored. Staff must spend a significant amount of time documenting wellness
checks and inmate meal refusals. Staff resources must be diverted from routine
assignments to oversee inmates on the hunger strike. Because a mass hunger strike
imposes extra demands on staff, numerous prison programs, such as law library, canteen,
yard time, and non-urgent health care appointments, must be temporarily canceled. As
just two specific examples, the 2013 mass hunger strike caused significant delays in the
delivery of annual packages to SHU inmates and their law library schedule and it took
months of effort to catch up with the backlogs. Thus, a mass hunger strike affects all
inmates, not just those who are participants.”
       Olson continued, “Although an individual inmate may not see disruption to his
own program, when multiple inmates engage in a mass hunger strike like the one in 2013,
the collateral consequences of their coordinated actions cause a ripple effect that is felt
throughout the institution as staff resources are directed at managing those inmates. Even


                                              8
though an inmate is refusing to eat, his meal is still prepared and (if he is in a SHU or
administrative segregation) brought to him so that he has an opportunity to eat. If the
inmate refuses his meal, staff document the refusal to eat. Staff must then interview the
inmate to learn the reason for the hunger strike and to ensure that the inmate is
voluntarily participating in the hunger strike and not being coerced by other inmates into
refusing his meals. As part of their monitoring of inmates on hunger strike, custody staff
search the inmate’s cell and confiscate food items so that the inmate’s caloric intake can
be monitored and tracked. The inmate is also observed by staff to reduce the possibility
that other inmates might sneak food to hunger-striking inmates, which would cause
unreliable data about their caloric intake. In addition, medical staff have to monitor the
health of the hunger-striking inmates, noting their weight, responsiveness, and
appearance. This increased monitoring led to the cancelation [sic] of non-urgent medical
appointments for all inmates, not just those participating in the strike.”
       Olson further stated: “Although the prison can accommodate individual hunger-
striking inmates without a significant impact on its programming, as more inmates
participate, the more prison programming is disrupted. Accordingly, Pelican Bay’s
Operational Procedures allow for up to nine individual hunger strikers before the strike is
considered an organized mass disruption to the prison program. [¶] Pelican Bay’s
Operational Procedurals state that when an inmate(s) refuses nine or more consecutive
state issued meals, they shall be identified as a participant of a hunger strike. During the
2013 mass hunger strike, over 1,400 inmates at Pelican Bay refused nine consecutive
state-issued meals. [¶] An individual inmate may refuse food. But inmates may not
organize a mass protest that disrupts prison programming. CDCR provides a prison
grievance process that inmates may use to pursue their grievances. And, to the extent an
inmate contends his conditions of confinement violate the law, he may bring legal
action.”




                                              9
                                        DISCUSSION
                                               I.
                              Gomez Can Maintain His Petition.
       Respondent first argues that Gomez has not suffered a deprivation of “liberty”
sufficient to raise due process concerns because his conduct credits can be restored upon
his request. Therefore, we should deny his petition without addressing its merits. We
disagree.
       Prisoners in California have the statutory right to conduct credits. As a result, they
have a vested liberty interest to conduct credits protected by the Due Process Clause of
the United States Constitution. (In re Johnson (2009) 176 Cal.App.4th 290, 297
(Johnson); In re Rothwell (2008) 164 Cal.App.4th 160, 165.) They are entitled “to those
minimum procedures appropriate under the circumstances and required by the Due
Process Clause to insure that the state-created right is not arbitrarily abrogated.” (Wolff v.
McDonnell (1974) 418 U.S. 539, 557 (Wolff).) As we will discuss, among these
minimum requirements is that conduct credits cannot be revoked “unless the findings of
the prison disciplinary board are supported by some evidence in the record.”
(Superintendant, Mass. Correctional Inst. v. Hill (1985) 472 U.S. 445, 454 (Hill).)
       Respondent claims that “[a]ll Gomez need do to restore his lost credits is submit a
form to his correctional counselor.” Therefore, respondent argues, Gomez has not really
lost any credits, and cannot allege that he has suffered any deprivation of liberty that
warrants due process scrutiny.
       Respondent overstates Gomez’s eligibility for restoration. Inmates whose credits
have been revoked may apply for a credit-restoration hearing after completing a
“disciplinary-free period,”7 unless the inmate “has . . . refused or failed to perform in a
work, training, or educational assignment during the required disciplinary-free period, or
under extraordinary circumstances, as described in section 3329.” (§ 3327, subds. (b),
(c).) “Extraordinary circumstances” are “significant factors which aggravate the

       7
            In Gomez’s case, this period is 180 days. (§ 3328, subd. (b).)


                                               10
seriousness of a rule violation.” (§ 3329, subd. (a).) Thus, Gomez is entitled to a
“consideration hearing,” not to a full credit restoration. (§ 3327, subd. (b).) Respondent
does not establish that Gomez is merely an application away from credit restoration.
       Just as important, PBSP authorities have revoked Gomez’s credits and he is
entitled to judicial consideration of that decision. The Wolff court recognized that
conduct credits, once revoked, could be restored in the future. It noted that revocation of
conduct credits “can postpone the date of eligibility for parole and extend the maximum
term to be served, but it is not certain to do so, for good time may be restored.” (Wolff,
supra, 418 U.S. at p. 561, italics added.) Nonetheless, the Wolff court held that
revocation of a prisoner’s conduct credits implicated the prisoner’s liberty interest and
due process rights. (Id. at p. 558.) Accordingly, we reject respondent’s “lack of
deprivation” argument, and turn now to the merits of Gomez’s petition.
                                             II.
          There Is Not Some Evidence That Gomez Violated Section 3005(a).
       Gomez argues that we must grant his petition because the senior hearing officer’s
ruling was not supported by sufficient evidence, and respondent disagrees. We agree
with Gomez.
   A. The “Some Evidence” Standard
       We review the record to determine if “some evidence” supports the senior hearing
officer’s ruling. “Due process . . . requires only that there be ‘some evidence’ to support
the findings made at the disciplinary hearing.” (Johnson, supra, 176 Cal.App.4th at
p. 299, citing Hill, supra, 472 U.S. at p. 457 and In re Estrada (1996)
47 Cal.App.4th 1688.) “Under this standard, prison disciplinary action will not be
disturbed so long as ‘some evidence’ supports the action taken. [Citation.] ‘Ascertaining
whether this standard is satisfied does not require examination of the entire record,
independent assessment of the credibility of witnesses, or weighing of the evidence.
Instead, the relevant question is whether there is any evidence in the record that could
support the conclusion reached by the disciplinary board.’ ” (In re Zepeda (2006)
141 Cal.App.4th 1493, 1498 (Zepeda), quoting Hill, supra, at pp. 455–456.)


                                             11
       “Implicit in the ‘some evidence’ standard of review is the recognition that due
process requirements imposed by the federal Constitution do not authorize courts to
reverse prison disciplinary actions simply because, in the reviewing court’s view, there is
a realistic possibility the prisoner being disciplined is not guilty of the charged
infraction.” (Zepeda, supra, 141 Cal.App.4th at p. 1498.) “ ‘Revocation of good time
credits is not comparable to a criminal conviction,’ and ‘neither the amount of evidence
necessary to support such a conviction’ nor ‘any other standard greater than some
evidence applies . . . .’ (Hill, supra, 472 U.S. at p. 456.) Thus, to withstand court
scrutiny for federal due process purposes, there is simply no requirement that the
evidence ‘logically precludes any conclusion but the one reached by the disciplinary
[official].’ (Id. at p. 456.) Rather, all that is required is ‘ “some evidence from which the
conclusion of the [official] could be deduced.” ’ (Id. at p. 455; [citations].)” (Id. at
p. 1499.)
       Nonetheless, as our Supreme Court has remarked (regarding judicial review of
parole decisions),8 “ ‘the exceedingly deferential’ ” nature of the “ ‘some evidence’ ”
standard “ ‘does not convert a court . . . into a potted plant.’ ” (In re Lawrence (2008)
44 Cal.4th 1181, 1212 (Lawrence), quoting In re Scott (2004) 119 Cal.App.4th 871, 898.)
“[J]udicial review must be sufficiently robust to reveal and remedy any evident
deprivation of constitutional rights. . . . [A]n inmate’s right to due process ‘cannot exist
in any practical sense without a remedy against its abrogation.’ ” (Lawrence, at p. 1211.)
Thus, “the ‘some evidence’ ” test . . . must have some rational basis in fact.” (In re Scott
(2005) 133 Cal.App.4th 573, 590, fn. 6.)
       In short, “the court may inquire only whether some evidence in the record . . .
supports the decision . . . based upon the factors specified by the statute and regulation.”
However, “[i]f the decision’s consideration of the specified factors is not supported by
some evidence in the record and thus is devoid of a factual basis, the court should grant

       8
          The “some evidence” standard used by our courts to review parole decisions
also has its roots in Hill, supra, 472 U.S. 445. (In re Rosenkrantz (2002) 29 Cal.4th 616,
656 (Rosenkrantz).)


                                              12
the prisoner’s petition for writ of habeas corpus.” (Rosenkrantz, supra, 29 Cal.4th at
p. 658.)
   B. What a Violation of Section 3005(a) Requires
       In order to determine whether there is “some evidence in the record” that
“supports the decision . . . based upon the factors specified by the . . . regulation”
(Rosenkrantz, supra, 29 Cal.4th at p. 658), we must first determine what a violation of the
regulation—in this case section 3005(a)—requires.9
       Section 3005(a) states, “Inmates and parolees shall obey all laws, regulations, and
local procedures, and refrain from behavior which might lead to violence or disorder, or
otherwise endangers facility, outside community or another person.” No one has
contended that Gomez failed to obey a law, regulation or local procedure other than
section 3005(a) itself, nor that he engaged in behavior that might lead to violence.
Therefore, we focus on the phrase “behavior which might lead to . . . disorder, or
otherwise endangers facility, outside community or another person.”
       “Generally, the rules that govern interpretation of statutes also govern
interpretation of administrative regulations.” (Berkeley Hillside Preservation v. City of
Berkeley (2015) 60 Cal.4th 1086, 1097.) Thus, we begin our review of section 3005(a)
“giving effect to its usual meaning and avoiding interpretations that render any language
surplusage.” (Ibid.) “It is a maxim of statutory interpretation that courts should give
meaning to every word of a statute and should avoid constructions that would render any
word or provision surplusage. [Citations.] ‘An interpretation that renders statutory
language a nullity is obviously to be avoided.’ ” (Tuolumne Jobs & Small Business

       9
          Sergeant Navarro stated in his CDC 115 that Gomez’s refusal to eat nine
consecutive meals violated section 3005(d)(3), which states that “[i]nmates shall not
participate in a riot, rout, or unlawful assembly.” However, the senior hearing officer
found that Gomez (despite pleading “guilty” according to the hearing summary) was not
guilty of violating this section. Instead, the senior hearing officer found Gomez had
engaged in the “equally included offense” of violating section 3005(a). We have no idea
what the senior hearing officer meant by the phrase “equally included offense” and we
have not found the phrase used in any case in the LEXIS federal or state cases database.
Regardless, we turn to an examination of section 3005(a) itself.


                                              13
Alliance v. Superior Court (2014) 59 Cal.4th 1029, 1038-1039; accord, In re Espinoza
(2011) 192 Cal.App.4th 97, 104 [regarding regulations]; Dyna-Med, Inc. v. Fair
Employment & Housing Com. (1987) 43 Cal.3d 1379, 1386–1387 [we “accord[]
significance, if possible, to every word, phrase, and sentence”].)
       Applying these interpretative rules here, we first note that, on the one hand, the
plain meaning of section 3005(a) indicates that the behavior does not need to be one of
disorder itself, but merely a behavior that “might lead” to disorder (“or otherwise
endangers”). Nonetheless, the behavior cannot be of any kind. Rather, it must be
behavior “which might lead to . . . disorder.” (§ 3005(a), italics added). “Disorder”
generally means “a condition marked by lack of order, system, regularity, predictability,
or dependability”; “the act or fact of disturbing, neglecting, or breaking away from a due
order”; “a breach of public order”; “disturbance of the peace of society”; “misconduct,
misdeed, misdemeanor”; “an instance of such disorder or misconduct.” (Webster’s Third
New Internat. Dict. (2002 ed.), p. 652.)10
       Further, the term “disorder” is immediately followed by the phrase “or otherwise
endangers facility, outside community or another person.” This phrase provides further
insight into the term’s intended meaning. It indicates the “disorder” contemplated by
section 3005(a) is of a particular sort, that being disorder which “endangers” any one of
three particular things: “facility, outside community or another person.” To conclude
anything else would be to render the term “otherwise” to be surplusage, an interpretation
that we must avoid. (Berkeley Hillside Preservation v. City of Berkeley, supra, 60
Cal.4th at p. 1097; Tuolumne Jobs & Small Business Alliance v. Superior Court, supra,
59 Cal.4th at pp. 1038–1039; Dyna-Med, Inc. v. Fair Employment & Housing Com.,
supra, 43 Cal.3d at pp. 1386–1387.) “Endanger” means “to bring into danger or peril of




       10
          “Disorder” is also defined as “a derangement of function” and “abnormal
physical or mental condition,” neither of which apply to the present circumstances.
(Webster’s Third New Internat. Dict. (2002 ed.), p. 652.)


                                             14
probable harm or loss”; to “imperil or threaten danger”; or “to create a dangerous
situation.” (Webster’s Third New Internat. Dict. (2002 ed.), p. 748.)11
       To summarize then, in order to determine the validity of the disciplinary ruling at
issue here, we must determine whether there is “some evidence” that Gomez violated
section 3005(a) specifically. In order to make this determination, we must find some
evidence that he engaged in behavior that “might lead” to disorder, e.g., a breakdown in
order, such that the “facility, outside community or another person” was brought into
danger or peril of probable harm or loss. We turn now to this task.
   C. The Evidence Presented at the Disciplinary Hearing
       The hearing summary itself states that no witnesses testified at the hearing and the
only evidence presented was the CDC 114-A, the segregation record for Gomez that
indicates he refused nine consecutive meals from July 8, 2013, to July 10, 2013.
       In his findings, however, the senior hearing officer also referred to the “testimony”
of Sergeant Navarro, which could only be a reference to Navarro’s statements in the CDC
115. These statements, in addition to those recounting Navarro’s discovery of Gomez’s
refusal of nine consecutive meals, were that OP 228 interprets such a refusal as a “hunger
strike” and that Gomez’s “refusal coincided with a planned, statewide hunger strike/work
stoppage/mass disturbance organized by the inmates housed in the SHU at PBSP.
GOMEZ’s willful and deliberate behavior has caused delays in the custody operations
and additional workload for custody and medical staff by the increase in escorts and the
monitoring of inmates suspected of participating in this hunger strike. With these
additional requirements, staff members have been delayed in the performance of their
normal duties. Furthermore, GOMEZ’s actions by willfully participating in the hunger
strike, have contributed to significant disruptions of the normal operation of this
Institution. The disruptions are noted by having delayed or canceled inmate services,
such as the Law Library, canteen, medical appointments and yard. GOMEZ’s refusal to

       11
           “Endanger” is also defined as “to subject to another’s power” and “to make
liable to punishment or arrest,” neither of which apply here. (Webster’s Third New
Internat. Dict. (2002 ed.), p. 748.)


                                             15
use the appropriate venues to voice his grievance has resulted in a decrease in services for
him and the inmates who have not participated in this hunger strike/work stoppage/mass
disturbance.”
       From this “testimony,” the CDC 114-A and Gomez’s “guilty” plea, the senior
hearing officer concluded that Gomez was guilty of a violation of section 3005(a)
because he engaged in the “specific act” of “Delaying a P/O Participation in a Mass
Hunger Strike.”
   D. Analysis
       We conclude there was not some evidence that Gomez violated section 3005(a).
Upon examination, none of the three items the senior hearing officer relied on to
conclude Gomez had violated this particular regulation provide any evidence to support
his conclusion.
       The CDC 114-A merely established that Gomez refused nine consecutive meals
from July 8, 2013, to July 10, 2013, and nothing more. This establishes the particular
behavior for which Gomez was disciplined, but it adds nothing to an inquiry into what
might result from this behavior other than its recording on the CDC 114-A. Certainly,
this recording was not “disorder” that endangered the “facility, outside community or
another person.” Therefore, the CDC 114-A is not by itself some evidence in support of
the ruling that Gomez violated section 3005(a).
       Gomez’s “guilty” plea also does not provide some evidence that he violated
section 3005(a). This is because the record indicates that when the hearing commenced
he had notice of only one charge against him: that, as contended by Sergeant Navarro in
the CDC 115, because of his refusal of nine consecutive meals as part of the larger
hunger strike/work stoppage, and the effect on prison operations that resulted, Gomez had
violated section 3005(d)(3). However, despite Gomez’s “guilty” plea, the senior hearing
officer found that Gomez was not guilty of violating section 3005(d)(3). We can think of
no reason why the senior hearing officer would reach this conclusion if Gomez were
pleading guilty to the legal violation brought against him. The only logical conclusion
that can be made from these circumstances is that Gomez admitted that he was “guilty”


                                            16
of refusing nine consecutive meals and, for the sake of argument, we will assume that he
also admitted to the other factual contentions by Sergeant Navarro in the CDC 115.
There is nothing in the record to indicate that Gomez pled guilty to the charge that he
violated section 3005(a).
       This leaves us with Sergeant Navarro’s factual assertions and the conclusions
drawn from them by the senior hearing officer.12 We conclude these statements were not
some evidence that Gomez violated section 3005(a) either. As we have discussed, in
order for Gomez to violate that provision, he must have engaged in behavior that “might
lead” to “disorder” that “endangers facility, outside community or another person.”
Navarro’s contentions did not rise to that level. Instead, Navarro asserted that as a result
of Gomez’s refusal to eat nine consecutive meals as part of a larger hunger strike, Gomez
(1) contributed to a delay of staff members in the performance of their “normal duties”
because of the “additional workload for custody and medical staff by the increase in
escorts and the monitoring of inmates suspected of participating in this hunger strike,”
and (2) contributed to “significant disruptions” in the “normal operation of this
Institution,” which “delayed or canceled inmate services, such as the Law Library,
canteen, medical appointments and yard,” including for inmates who “have not
participated in this hunger strike/work stoppage/mass disturbance.” None of these
contentions indicate that the facility, outside community or another person was
endangered, i.e., put in danger or peril of harm or loss, nor do they indicate that there was
a breakdown of order in any aspect of the prison; to the contrary, it is apparent from
Navarro’s statements that PBSP authorities were acting within their discretion to make

       12
          As we have discussed, respondent has also submitted a declaration by G.W.
Olson, a captain of PBSP’s SHU Facility “C”, in which Olson made various statements
about the 2013 hunger strike in which Gomez participated and its effect on prison
operations. We disregard his declaration in its entirety because the record indicates it
was not before the senior hearing officer when he determined that Gomez violated
section 3005(a) and, therefore, was not considered by him in reaching his ruling. (See
Rosenkrantz, supra, 29 Cal.4th at p. 658 [noting that “the court may inquire only whether
some evidence in the record before the Board supports the decision to deny parole, based
upon the factors specified by statute and regulation,” italics added].)


                                             17
adjustments to workloads and services in order to contend with the hunger strike and
work stoppage, and his statements do not indicate that the protest involved any violence
or disorderly conduct. Indeed, even assuming for the sake of argument that the disorder
prohibited by section 3005(a) did not have to rise to the level of endangering “facility,
outside community or another person,” nothing in Navarro’s account of the delays and
cancellation of services, and the reallocation of prison personnel, such as to monitor the
hunger strikers,13 suggests prison operations were thrown into disorder.
       In light of our conclusions, we have no need to, and do not, address Gomez’s
arguments that his refusal of meals was a constitutionally protected exercise of his right
to freedom of speech, or that the decision to deny him an investigative employee violated
his due process rights.
                                      DISPOSITION
       Gomez’s petition is granted. Respondent is ordered to reverse the disciplinary
ruling that Gomez violated section 3005(a), thereby committing a serious rules violation,
restore Gomez’s 90 days of conduct credits and expunge all references to his disciplinary
charge from his central file.




       13
          Navarro’s references to the effects of the protest on prison operations do not
differentiate between what might have been caused by the hunger strike as opposed to the
work stoppage. There is no evidence in the record that Gomez supported the work
stoppage.


                                             18
                   STEWART, J.



We concur.




KLINE, P.J.




RICHMAN, J.




              19